Citation Nr: 0210426	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  99-21 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable rating for residuals of a nasal 
fracture.

WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Sister


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from December 1972 to May 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO).  That decision denied a compensable 
rating for residuals of a nasal fracture.  In February 2001 
the Board remanded the issue to the RO for further 
development.

The veteran testified before a Member of the Board at a 
hearing held at the RO in January 2001.  During this hearing, 
the veteran provided testimony to the effect that problems 
with headaches were due to this service connected nasal 
fracture.  When the case was remanded in February 2001, it 
was requested that the individual conducting the examination 
being scheduled comment as to whether headaches were a 
residual of the nasal fracture.  The examiner related that 
the veteran did offer complaints of headaches associated with 
his nasal fracture, but provided no further findings or 
diagnoses specifically referring to headaches, although 
seasonal allergic rhinitis was diagnosed.

Although a somewhat equivocal circumstance has been presented 
as to whether adequate development has been undertaken with 
regard to the veteran's described problems with headaches, it 
is noted that outpatient records also obtained pursuant to 
the Board's remand request, and documenting treatment for 
various problems between March 2000 and June 2001, do not 
mention complaints of headaches, or etiology thereof.  To 
further develop the record would involve delay in rendering a 
decision as to the current claim for increased compensation, 
and as the decision that has been reached is favorable to the 
veteran, to the extent indicated, such additional development 
is not being undertaken.  In the event the veteran continues 
to claim he experiences headaches as a residual of, or 
secondary to, his nasal fracture, he should specifically 
indicate his feelings in this regard by putting them in 
writing and sending the item of correspondence to the RO.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The evidence shows that the veteran has what, in effect, 
could reasonably be considered to be "complete" obstruction 
of the left nasal passage.


CONCLUSION OF LAW

The criteria for a rating of 10 percent for residuals of a 
nasal fracture are met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.97, Diagnostic Code 6502 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statement of the case 
(SSOC), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate his claim 
and complied with the VA's notification requirements.  A 
letter sent to the veteran in May 2001 specifically informed 
him of the types of information he needed to provide to the 
RO and the evidence that the RO would assist him in 
obtaining.  The RO supplied the veteran with the applicable 
regulations in the SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, VA examination reports from June 1999 and 
January 2002, a VA treatment note from May 2001, and the 
statements and testimony of the veteran and his sister at a 
hearing held at the RO before a Member of the Board in 
January 2001.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issues currently on 
appeal.  Therefore, no further assistance to the veteran with 
the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the claim need not be referred to the veteran or his 
representative for further argument, as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

Service medical records indicate that the veteran broke his 
nose while playing basketball in November 1974.  He was 
granted service connection for status post nasal fracture in 
a February 1985 decision.  An initial noncompensable rating 
was assigned.  A claim for an increased rating for the 
veteran's service connected nose disability was received in 
May 1998.

A June 1999 VA examination report noted that the examiner 
reviewed the veteran's medical records in conjunction with 
the veteran's examination.  On examination, there was a mild 
nasal septal deviation to the right with approximately 30 
percent obstruction.  The examiner diagnosed the veteran with 
mild septal deviation, status post nasal fracture.

The veteran and his sister testified before a Member of the 
Board at a hearing held at the RO in January 2001.  The 
veteran indicated that he had difficulty breathing through 
his nose.  He stated that his ability to breathe is affected 
by changes in the weather and dust.  He testified that he 
often has to breath through his mouth.  He also reported that 
he gets headaches as a result of his difficulty breathing.  
The veteran's sister indicated that she frequently sees him 
having difficulty breathing.  In addition, she stated that 
the veteran had complained to her of headaches related to his 
difficulty breathing.

The Board remanded the claim in February 2001.  The RO was 
instructed to obtain the veteran's VA treatment records and 
schedule the veteran for a VA examination.  The VA examiner 
was specifically asked to indicate whether both nasal 
passages were 50 percent obstructed or one nasal passage was 
fully obstructed as a result of residuals of a nasal 
fracture.

A May 2001 VA treatment note indicated that the veteran was 
complaining of blocked nasal passages.  On examination, the 
physician noted narrow passages and prominent turbinates.  
The veteran was diagnosed with rhinitis and a history of 
fracture to the nasal bones.

A VA examination was conducted in January 2002.  The veteran 
complained of nasal airway obstruction with severe headaches.  
The veteran reported waking at night short of breath and 
unable to breathe through his nose.  On examination, the 
veteran was noted to have what was characterized as severe 
deflection of his nasal septum to the left side.  The veteran 
was diagnosed with severe septal deviation secondary to nasal 
trauma.

III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more nearly approximates the criteria required 
for the rating. Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (2001). When applying the rating schedule, it 
is not expected, especially with more fully described grades 
of disabilities, that all the cases will show all the 
findings specified. 38 C.F.R. § 4.21 (2001).

Under Diagnostic Code 6502, a 10 percent evaluation is 
warranted for traumatic deviation of the nasal septum where 
there is a 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.  38 C.F.R. 
§ 4.97, Diagnostic Code 6502.  This is the maximum rating 
assignable under this code.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence warrants an assignment of a 10 
percent rating for residuals of a nasal fracture.  The 
reasons follow.

The Board is aware that it is not clearly demonstrated that 
there is "complete obstruction" of the nasal passage on one 
side, in this case the left.  However, the evidence of record 
demonstrates symptomatology that "more nearly approximates" 
the criteria for a 10 percent rating, rather than a 
noncompensable rating.  See 38 C.F.R. §§ 4.7, 4.21.  Although 
the January 2002 VA examiner did not specify the percentage 
of obstruction, he did note that the veteran had a "severe" 
nasal septal deviation secondary to a nasal trauma.  While 
further development of the record could be helpful in 
clarifying this matter, it is felt to be most appropriate to 
proceed with a decision at this time.  The Board finds that 
the evidence is at least in equipoise with regard to the 
veteran's claim.  As any doubt must be resolved in the 
veteran's favor, an increased rating of 10 percent for 
residuals of a nasal fracture is granted.  See 38 U.S.C.A. §§ 
1110, 5107(b) (West 1991 & Supp. 2001).


ORDER

Entitlement to an increased rating of 10 percent for 
residuals of a nasal fracture is granted, subject to the laws 
and regulations governing the award of monetary benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

